Title: To George Washington from La Luzerne, April 1787
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir,
[c. April 1787]

The hopes which I have entertained for this year past of revisiting America has prevented me from writing to your Excellency of late. An ill state of health obliged me to postpone my return to America which was to have been in the spring of 1786. The Physicians advised me to take the Spa waters for the reestablishment of my health, & I find it has benefitted me. I flatter myself I shall be able to pay my respects to you at Mt Vernon the approaching summer.
Here follows a sentence the writing of which is so blind that I cannot give it a literal translation, but the import of it is—he should be very happy to see Genl Washington in France where he might enjoy the esteem of the prince & the affections of the people.
We have learnt with great satisfaction that the convention which met at Annapolis passed resolutions to enable Congress to pay the interest of the debt, & to gave stability & regularity to your commercial concerns: it is much to be wished that the deputies, who are to meet at Philadelphia in the month of may, would give a finishing stroke to this important business. It is really painful to the friends of America, and especially to those who have been witnesses to the courage & fortitude which united so extensive a people in the defence of their liberty, to see a nation which justly merits the esteem & veneration of the Universe, lose the good opinion of the world by not complying with engagements which the smalest nation would consider as easy to be fulfilled. I entertain too good an opinion of the disposition of the people and the probity of the representatives not to

be convinced, that one day or other, we shall see them decide justly & firmly upon this important point; but I fear that these resolutions may come too late to prevent those prejudices which the principle nations in Europe will imbibe & which will not be easily eradicated.
It appears that your negotiations with the Emperor of Moroco have been brought to a favorable close by Mr Berkley; it is said that the Americans are to be treated in all the ports of that Empire upon the same footing with the most favored nations. The Barbarians are now the only nation in a state of war—all the rest are in a profound peace. Russia & the Turks are very much opposed in their interests with respect to the Crimée, but they seem to content themselves with frequent threatenings. The dispute between Holland and the Emperor is finally decided; but the intestine divisions which agitiate that republick are more dangerous to them than any thing else. The spirit of party has been carried to such a pitch that it is feared these republicans cannot long be at peace, each party wishes to raise themselves & oppress their opponents. I earnestly pray that you may never see parties of a similar nature in America; the Americans have too much good sense & discernment not to perceive that their safety & happiness depends upon their Union. It seems to me that you must be the means of cementing the Union of a great people, to whom your virtues, more than any other cause, have procured liberty.
It is a part of my constant prayer that that life which has been exerted in the cause of humanity may be long & happy, & that I may have frequent opportunities to prove to your Excellency the perfect esteem & respect with which I have the honor to be Sir Your most obedt & Hble Servt

de la luzerne


Permit me to take this opportunity of presenting my respects to Madam Washington.

